     Case 2:20-cv-01185-APG-BNW Document 3 Filed 06/25/20 Page 1 of 2




 1

 2

 3

 4

 5
                                  UNITED STATES DISTRICT COURT
 6
                                           DISTRICT OF NEVADA
 7
                                                     ***
 8
      James E. Cohan,                                       Case No. 2:20-cv-01185-APG-BNW
 9
                              Plaintiff,
10                                                          ORDER
            v.
11
      Eric Goodman, et al.,
12
                              Defendants.
13

14

15          Plaintiff James E. Cohan submitted initiating documents to this Court on June 22, 2020.
16   (ECF No. 1.) Plaintiff did not pay the filing fee for this case or file an application to proceed in
17   forma pauperis.
18          If Plaintiff is unable to pay the filing fee in this case, Plaintiff must complete an
19   application to proceed in forma pauperis under 28 U.S.C. § 1915(a)(1) and Local Special Rule
20   (“LSR”) 1-1. The court will retain Plaintiff’s complaint (ECF No. 1-1), but will not file it until
21   the matter of the payment of the filing fee is resolved.
22          IT IS THEREFORE ORDERED that the Clerk of the Court must send Plaintiff the
23   approved form application to proceed in forma pauperis, as well as the document titled
24   “Information and Instructions for Filing an In Forma Pauperis Application.”
25          IT IS FURTHER ORDERED that by July 24, 2020, Plaintiff must either: (1) file a
26   complete application to proceed in forma pauperis in compliance with 28 U.S.C. § 1915(a)(1) and
27   LRS 1-1; or (2) pay the full $400 fee for a civil action, which includes the $350 filing fee and the
28
     Case 2:20-cv-01185-APG-BNW Document 3 Filed 06/25/20 Page 2 of 2




 1   $50 administrative fee. Plaintiff is advised that failure to comply with this order will result in a

 2   recommendation that his case be dismissed.

 3          DATED: June 24, 2020

 4

 5
                                                            BRENDA WEKSLER
 6                                                          UNITED STATES MAGISTRATE JUDGE
 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26
27

28


                                                  Page 2 of 2
